Case 7:19-cr-00916-NSR Document 53 Filed 11/26/19 Page 1 of 5
i

AO 98 (Rev. 12/11) Appearance Bond

 

UNITED STATES DISTRICT COURT
for the
Southem District of New York

 

United States of America )
Vv. )
) Case No. \A Maa WAT\

Nose Ziegler >?
J Defendant )

APPEARANCE BOND

; Defendant’s Agreement

I, Nosel Cyealec (defendant), agree to follow every order of this court, or any

 

court that considers thicase, and I further agree that this bond may be forfeited if I fail:
( x] ) to appear for court proceedings;
( 1) if convicted, to surrender to serve a sentence that the court may impose; or
(BI) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

Type of Bond
(LJ) (1) This is a personal recognizance bond.
(1) (2) This is an unsecured bond of $ -
(PY) (3) This isa secured bondof$ §00 OOD _ , cosagts 4 BFRE anc
(O)@m$ — _ , in cash deposited with the court.

( M } (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it— such as a lien, mortgage, or loan — and attach proof of
ownership and value):

hes af 52 Laura De; n Facmec nein Awmont, ny,
Yu December 3, 2a,\%

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(LJ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
_._ Case 7:19-cr-00916-NSR Document 53 Filed 11/26/19 Page 2 of 5

a.

AO 98 (Rev. 12/11) Appearance Bond

Page2 °

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence. —

Declarations

Ownership of the Property. I, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
. (2) the property is not subject to claims, except as described above; and
6)) [ will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

:

 

 

 

 

 

Date:
Defendant's signature
Surety/property owner — printed name _ Surety/property owner — signature and date
Surety/property owner — prinied name Surety/property owner — signature and date
: Surety/property owner — printed name - Surety/property owner — signature and date
A
CLERK OF COURT
Date:
Signature of Clerk or Deputy Clerk

Approved.

Date: 4/20/09 oe tuavir @. In Co WY

Judge's signature v

 
’ Case 7:19-cr-00916-NSR Document 53 Filed 11/26/19 Page 3 of 5

AO L99A (Rey, 12/11) Order Setting Conditions of Release Page | of 3. _s*&Pages

 

 

UNITED STATES DISTRICT COURT

for the
Southern Districtof New York

United States of America )
v. }
) Case No. \A mao, Wi7\
eC Zyegler Cys
Defendant )

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

6)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or.the pretrial services office or supervising officer in waiting b before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:
Place

 

 

on

 

 

Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond, if ordered.

 
__ Case 7:19-cr-00916-NSR Document 53 Filed 11/26/19 Page 4 of 5

1
ma

»

ae

AO 199B (Rey, 12/11} Additional Conditions of Release as Page, 2 of 3 Pages

 

(O)

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(6) The defendant is placed in the custedy of:
Person or organization
Address fonly ifabove is an organization)
City and state Tel. No.

 

 

 

who agrees to (a) supervise the defendant, (b} use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

(1)

 

 

Signed:
. Custodian Date
(7) The defendant must: , ¢ as dyrecked))
(Bq) (a} submit to supervision by and report for supervision to the Pretrial Services Department ;
telephone number , no later than

 

(LJ) ¢b) continue or actively seek employment.

(LJ) (c) continue or start an education program.

(Bx) (a) surrender any passport to: Pretrial Services

(BI) (e) not obtain a passport or other international travel document.

( mM) (f) abide by the following restrictions on personal association, residence, or travel: Travel is restricted to the SDNY and EDNY

 

(C1) (2) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

(KJ) (h) get medieator psychiatric treatment: as Avcecked ou Rrercial Secvices
‘ méahal heal ther t

(LJ) Gi) retum to custody each at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

(1) () maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(Pl) (k) not possess a firearm, destructive device, or other weapon.

(LJ) @) notusealechol( L] )atall( [] } excessively.

(D4) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(Pf) (n} submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

(J) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

( Bf) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(11) @) Curfew. You are restricted to your residence every day ( [_] ) from to ,or (LJ )as
directed by the pretrial services office or supervising officer; or as APEVER, by Fremial A
(BY) (ii) Home Detention. You are resiricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or
(C1) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
S court appearances or other activities specifically approved by the court.

(PI) (q) submit'to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(4) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(1) (0) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, wanes or traffic stops. —

hi
Pervial SeCNCeS :
A\\ Ceeditd ans most be mats Uy December 3, ZO.

  
 

 

(Md) (s)

 

 

 
4 Case 7:19-cr-00916-NSR Document 53 Filed 11/26/19 Page 5of5
* AO 199C (Rev, 09/08) Advice of Penalties Page, 3 of 3s Pages

ADVICE OF PENALTIES AND SANCTIONS

 

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional! prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to} to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. Ifyou are convicted of:

(1) an offense punishable by death, life iraprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -- you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $256,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

Defendant’ ‘S Signature

 

City and State

Directions to the United States Marshal

( C1) The defendant is ORDERED released after processing.

( BX}} The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

 

Date: f/ [2 e ftF — Ohewbetn C ’ MA ‘Car Diy —

Judicial Officer's Signature

__Judith C. McCarthy, United States Magistrate Judge

Printed naine and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
